Exhibit 10(ss)






Certain portions of this exhibit have been omitted pursuant to Rule 601(b)(10)
of Regulation S-K. The omitted information is (i) not material and (ii) would
likely cause competitive harm to the registrant if publicly disclosed.
Information that has been omitted has been noted in this document with a
placeholder identified by the term “{redacted}”.


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
 
1
4
2. AMENDMENT/MODIFICATION NO.
P00018
3. EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.


5. PROJECT NO. (If applicable)


6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6)   CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)
9A. AMENDMENT OF SOLICITATION NO.
SIGA TECHNOLOGIES, INC. 1385150
 
 
SIGA TECHNOLOGIES, INC. 35 E 6
 
9B. DATED (SEE ITEM 11)
35 E 62ND ST
 
 
NEW YORK NY 100658014
x
10A. MODIFICATION OF CONTRACT/ORDER NO. 
HHSO100201100001C
 
 
 
CODE  
1385150
FACILITY CODE
 
10B. DATED (SEE ITEM 13)
05/13/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ☐is extended, ☐ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _____________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or electronic communication which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by letter or electronic communication, provided each
letter or electronic communication makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) 
See Schedule
13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 43.103(a) - Bilateral Modification by Mutual Agreement of the Parties
 
D. OTHER (Specify type of modification and authority)
E. IMPORTANT:
Contractor ☐ is not ☒ is required to sign this document and return   1   copies
to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 13-3864870
DUNS Number: 932651516
Modification 18 accomplishes the following administrative actions:
1.) Revises Subsection B.4.1 outlining reconciliation of contract budget and
status of CLINs
2.) Revises Subsection B.6.1.5.2. increasing Contracting Officer’s Authorization
threshold from $100,000 to $250,000
3.) Revises Subsection G.1 changing the Contracting Officer to George J. Keane,
Jr.
Continued …
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Dennis E. Hruby, Chief Scientific Officer
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
GEORGE J. KEANE
15B. CONTRACTOR/OFFEROR
/s/ Dennis E. Hruby
(Signature of person authorized to sign)
15C. DATE SIGNED
19 November 2019
16B. UNITED STATES OF AMERICA
/s/ George J. Keane   
(Signature of Contracting Officer)
16C. DATE SIGNED
20 November 2019

Previous edition unusable
STANDARD FORM 30 (REV 11/2016)
Prescribed by GSA FAR (48 CFR) 53.243




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100001C/P00018
PAGE OF
2
4
NAME OF OFFEROR OR CONTRACTOR
SIGA TECHNOLOGIES, INC. 1385150
ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
4.) Revises Subsection G.2 changing the Contracting Officer’s Representative to
David Simon, Ph.D.
See supplemental pages for additional information. All other terms and
conditions of contract HHSO100201100001C remain unchanged.
Period of Performance: 06/28/2016 to 09/24/2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110




Beginning with the effective date of this modification, the U.S. Government and
Contractor mutually agree as follows:
1)
Revise SUBSECTION B.4.1 – Formerly titled “Reserved” to be retitled “Financial
Reconciliation between Contractor and U.S. Government” and the following
language inserted into that subsection:

At the close of FY2018, expiring funds were removed from the contract via
Contract Modification 0017 (MOD 17). The sum of funds expiring from the contract
differed between SIGA’s records and what was presented in MOD 17 by
$9,845,100.69 (see below). The major source of the discrepancy was the
expiration of approximately $9,364,500 from CLIN 0007, Contract Modification
0006 (effective 19 December 2012). Per BARDA’s internal protocols, the method by
which these particular funds expired prevented them from being captured in MOD
17.
Expected de-Obligation per SIGA    -$13,683,010.54
Actual de-obligation per MOD 17    -$3,837,909.85     
Difference    $9,845,100.69
Other minor, discrepancies were identified; however, Contractor (“SIGA”) and
U.S. Government (“BARDA”) are in agreement that the work carried out under
Contract CLINs 0001, 0002, 0003, 0004, 0005, 0006, 0011, 0022, 0007, 0007.2,
0007.6, 0008, 0009, 0009.6, and 0017 are complete and all invoices associated
with these CLINs have been paid by BARDA. These CLINs show a $0 (zero) balance.
Further, SIGA and BARDA are in agreement that as of the start of FY 2019-2020,
the funds remaining on the contract (i.e. funds for which SIGA has not yet
invoiced the government) total $3,776,740 (see table).
CLIN
Scope
Budget ($)
Status
Remaining Budget ($)
1, 2, 3, 4, 5, 6, 11, 22
{redacted}
462,236,945
Complete
0
7.0
{redacted}
10,566,308
Complete
0
7.2
{redacted}
1,925,485
Complete
0
7.6
{redacted}
17,983,134
Complete
0
7.12
{redacted}
4,813,377
Ongoing
2,086,201
7.14
{redacted}
2,006,218
Ongoing
854,342
8.0
{redacted}
4,143,641
Complete
0
8.11
{redacted}
2,082,082
Ongoing
823,927
9.0
{redacted}
659,877
Complete
0
9.6
{redacted}
338,391
Complete
0
17.0
{redacted}
1,690,598
Complete
0
18.0
{redacted}
12,694
Ongoing
6,190
21.0
{redacted}
12,694
Ongoing
6,080
Remaining funds as of 01 October 2019 (FY19-20)
3,776,740







2)
Revise SUBSECTION B.6.1.5.2 – Change language to the following increasing
Contracting Officer’s Authorization (COA) threshold from $100,000 to $250,000:

Award of any FFP subcontract or FFP consulting agreement in excess of $250,000
or any cost reimbursement, labor hour subcontract or consulting agreement funded
under a Cost Plus Fixed Fee CLIN shall not proceed without the prior written
consent of the Contracting Officer via a Contracting Officer Authorization (COA)
Letter upon review of the supporting documentation required by FAR Clause
52.244-2, Subcontracts. After receiving written consent of the subcontract by
the Contracting Officer, a copy of the signed, executed subcontract and
consulting agreement shall be provided to the Contracting Officer.
3)
SUBSECTION G.1 CONTRACTING OFFICER

The Contracting Officer is hereby changed to:
George J. Keane, Jr.
Team Lead / Contracting Officer – CBRN, Flu, PBS
Station Support & Administrative Branch
Division of Contracts Management & Acquisition
Biomedical Advanced Research & Development Authority (BARDA)
Office of Secretary for Preparedness & Response (ASPR)
Department of Health and Human Services
Mailing Address:
{redacted}
4)
ARTICLE G.2 CONTRACTING OFFICER’S REPRESENTATIVE (COR)

The COR is hereby changed to:
David Simon, Ph.D.
Health Scientist / Antiviral Antitoxin Branch
Division of CBRN Countermeasures
Biomedical Advanced Research & Development Authority (BARDA)
Office of Secretary for Preparedness & Response (ASPR)
Department of Health and Human Services
Mailing Address:
{redacted}
END OF MODIFICATION 18 of HHSO100201100001C







